Citation Nr: 1008080	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to TDIU.  The Veteran submitted a Notice of 
Disagreement in December 2007 and timely perfected his appeal 
in April 2008.  

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman 
to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2009) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.


FINDING OF FACT

The competent medical evidence of record supports a finding 
that the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to TDIU.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The issue on appeal will then be analyzed and a 
decision rendered.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board is granting the Veteran's claim of entitlement to 
TDIU.  Accordingly, any failure to provide complete notice or 
assistance under the VCAA in the development of this claim 
has been rendered moot and no further discussion is therefore 
necessary.

II.  The Merits of the Claim

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2009).  The Court noted the 
following standard announced by the United States Court of 
Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not 
be a total 'basket case' before the 
courts find that there is an inability 
to engage in substantial gainful 
activity.  The question must be looked 
at in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7  Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Schedular Basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).

Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Analysis

The Veteran is currently service connected for: a major 
depressive disorder (50 percent disabling); the residuals of 
a right clavicle fracture (30 percent disabling); 
cariomyopathy (30 percent disabling); tinnitus (10 percent 
disabling); hypertension (10 percent disabling); and for 
hearing loss (noncompensable).  Accordingly, the Veteran 
meets the criteria for schedular consideration of TDIU.  See 
38 C.F.R. § 4.16(a) (2009).

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.

The Veteran has testified that he is incapable of sustaining 
employment due to his service-connected depression and the 
residuals of his right clavicle fracture.  See Board Hearing 
Transcript, p. 6, June 17, 2009.  The Veteran reported 
working in a manufacturing plant from May 1995 until October 
2007, when he ceased working.  He was placed on short-term 
disability leave from April 2007 until October 2007, when he 
became entitled to a retirement pension.

The evidence of record, including an August 2007 VA 
psychological examination, indicates that the Veteran ceased 
working in April 2007, as a result of surgery related to a 
non-service connected disorder.  Nevertheless, the record 
further reflects that since August 2007, his depression 
symptoms have increased.  For example, during his August 2007 
VA examination, aside from passive suicidal ideation and a 
depressed affect, the Veteran's mental status examination was 
normal and no cognitive or mental impairments were noted.  
Conversely, a January 2008 private psychological examination 
found the Veteran to be: severely depressed; to have 
"significant thinking and concentration problems"; to 
demonstrate resentment and hostility towards others; to be 
withdrawn and isolated; and to have poor judgment.  The 
private psychologist that conducted this examination, 
supplemented this examination report in a May 2009 medical 
opinion, opining that the Veteran was "permanently disabled 
and unable to work...more likely than not...[because of] his 
service connected Depression."  See Private Treatment 
Record, D.O.B., Ph. D., May 21, 2009.

The conclusion of the Veteran's private psychologist (D.O.B., 
M.D.) is further supported by the lay statements of the 
Veteran and his spouse.  The Veteran testified that his 
service-connected shoulder disorder hindered his ability to 
work effectively at his former manufacturing job, and because 
of a work related accident his former employer required 
monthly depression counseling.  See Board Hearing Transcript, 
pp. 5-6, June 17, 2009.  The Veteran's spouse provided 
similar testimony concerning the impact the Veteran's 
depression symptoms had on his employment and also detailed 
the negative effect the Veteran's depression symptoms had on 
their marital relationship.  Id. at p. 8.  The Board finds 
this lay testimony, to the extent it relates to symptoms and 
the perception of the impact these symptoms had on the 
Veteran's employment, to be competent and credible.  See 
Savage v. Gober, 10 Vet. App. 495-97 (1997).

Although both the August 2007 VA examination and the private 
psychologist's May 2009 medical opinion diagnose the Veteran 
with depression, the January 2009 private psychological 
examination and the May 2009 private psychologist's medical 
opinion also diagnose a cognitive disorder, not otherwise 
specified.  This suggests some of the noted mental and 
psychological symptoms that prevent the Veteran from working 
might be attributable to the non-service connected cognitive 
disorder.  However, the Board is unable to discern to what 
extent the Veteran's service-connected disabilities and his 
nonservice-connected cognitive disorder independently impact 
his ability to work.  Consequently, the Board must conclude 
that the Veteran's inability to work is solely attributable 
to his service-connected disabilities.  See Howell v. 
Nicholson, 19 Vet.App. 535, 540 (2006); see also Mittleider 
v. West, 11 Vet .App. 181, 182 (1998) (application of benefit 
of the doubt doctrine requires Secretary to attribute 
inseparable disabilities to claimant's service-connected 
disability).

It is also noted that the currently assigned 50 percent 
disability rating for depression anticipates considerable 
occupational impairment; and, while the Veteran does not 
currently meet the criteria for a 100 percent schedular 
rating for depression, such a rating involves a social 
component, in addition to an occupational component.  In the 
present matter, the evidence demonstrates that the Veteran 
has continued relationships with his family such that he is 
not totally socially impaired.  Additionally, the Veteran 
currently does not have any symptoms listed in the criteria 
for the assignment of a 100 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).  Thus, a schedular 100 
percent rating for service-connected depression is not 
warranted.

The question, however, with a TDIU is different in that it is 
a determination of whether the Veteran is precluded from 
working on account of his service-connected disabilities.  
There is no social component in this determination.  The 
evidence demonstrates that the Veteran is unemployable based 
on his service-connected disabilities, to include depression.  
The lay statements of the Veteran and his wife make this 
clear.  Furthermore, the Veteran's private psychologist 
clearly opined that the Veteran's total unemployability was 
more than likely caused by service-connected depression.  
Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).

In conclusion, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim for TDIU is warranted on 
a schedular basis.  The benefit sought on appeal is 
accordingly granted.






ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


